                                                           U.S. Department of Justice
       [Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                           July 14, 2021

       BY ECF

       The Honorable Jesse M. Furman
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, New York 10007

       Re:    United States v. Simone Cordero, S5 20 Cr. 135 (JMF)

       Dear Judge Furman,

                 The Government writes with the consent of counsel for defendant Simone Cordero to
       request an adjournment of the Government’s deadline to respond to her pretrial motions, which is
       currently Thursday, July 15, 2021, or seventy-two hours after the defendant’s rejection of the
       Government’s plea offer. The Government has extended a plea offer to the defendant and
       anticipates receiving a response on or before Friday, July 23. Accordingly, the Government
       respectfully requests, with the consent of defense counsel, that it have until July 26, 2021 to
       respond to the defendant’s pretrial motions if the Government’s offer is rejected. The Government
       does not anticipate that the adjournment will result in any delay in these proceedings, given that
       trial is currently scheduled to commence on March 7, 2022.

Application GRANTED. The Clerk of Court
is directed to terminate Doc. #468. SO ORDERED. Respectfully submitted,
                                                    AUDREY STRAUSS
                                                    United States Attorney

                                                by: ____________________________
                     July 14, 2021
                                                    Danielle R. Sassoon / Andrew K. Chan
                                                    Brandon Harper / Jaclyn M. Wood (SAUSA)
                                                    Assistant United States Attorneys
                                                    Southern District of New York
                                                    (212) 637-1115 / 1072 / 2209

       cc:    Counsel for Simone Cordero (by ECF)
